Citation Nr: 1630077	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets additional delay, but finds that further development is necessary prior to final adjudication of the claim.

When evaluating disabilities of the cardiovascular system, even if the requirement for a 30 percent rating (based on the presence of cardiac hypertrophy or dilation) is met, metabolic equivalent (MET) testing is required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) when a 100 percent evaluation can be assigned on another basis.  Id.  When the level of METs is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed     in METs and supported by scientific examples such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope    may be used. 38 C.F.R. § 4.104, Note (2) (2015).


In March 2011, the Veteran underwent a VA examination.  At that time, the examiner did not conduct a laboratory determination of METs by exercise testing.  Rather, Veteran's METs level was estimated based on his reported symptoms.  The examiner did not indicate whether such testing was contraindicated.  In September 2015, the Board remanded the claim for a new examination because of evidence   that the Veteran's CAD may have worsened since March 2011 and because the VA examiner had not provided a medical reason why exercise testing was not performed.  In the remand directives, the Board ordered a new examination and indicated that if a laboratory determination of METs by exercise testing could not be done for medical reasons,  the examiner should indicate the reason.  In January 2016, the Veteran underwent another VA examination.   The examiner estimated the Veteran's METs level and exercise testing was not performed.  In the examination report, the examiner did not indicate that a METs exercise test could not be performed for medical reasons or indicate that performing such test would be a medical contraindication making such test improper or undesirable.

Currently, the evidence of record does not show that any of the aforementioned exceptions to the requirement for METs testing is met.  The Board finds that given the previous remand directives and the requirement that METs testing be performed in the absence of an exception, the claim must again be remanded for the VA examiner to indicate whether exercise testing is medically contraindicated.  If the examiner is not available or if contraindication is not shown, another examination should be scheduled and METs testing should be performed.  Stegall v. West, 11 Vet. App. 268 (1998).  

Also on remand, VA treatment records from January 2016 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate updated VA treatment records dating from January 2016 to the present with the electronic claims file.


2.  Ask the VA examiner who performed the January 2016 VA examination, if available, to provide the reason why an exercise stress test to determine METs values was not performed and to provide an opinion as to whether METs testing for the Veteran is medically contraindicated.  If that examiner is not available, the opinion should be obtained from another examiner following claims file review.

If the examiner is unable to provide a medical reason why exercise stress testing for determination of      METs could not be performed, the Veteran should       be scheduled for another VA examination so such testing can be conducted. 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




